Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 15 is objected to because of the following informalities:  In line 3 of claim 15, “to awake” should read as “to be awake”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 12-18, 21, 22 and 26  is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Scorcioni (US 20160136385 A1).
In regards to claim 1, Scorcioni teaches a method for conditioning a sleep environment comprising receiving an indication that the user is on a sleep surface (Paragraphs 27, 28).  Scorcioni further teaches after receiving the indication that the user is on the sleep surface, setting at least a portion of the sleep surface to a first temperature for a first period of time, ala a pre-sleeping mode/period as well as user preset time periods for sleep aiding periods to fully asleep periods to wake up periods (Paragraph 30, 118), the first period, ala the pre-sleep or sleep aid period, being less than the total time the user is expected to be asleep on the sleep surface during a sleep session (Paragraph 30, 120, 123).  Furthermore, Scorcioni teaches the setting of the at least the portion of the sleep surface to the first 
In regards to claim 2, Scorcioni teaches the first temperature (71 degrees) is lower than a stable temperature of the sleep surface after the user is on the sleep surface (72 degrees) and before the at least a portion of the sleep surface is set to the first temperature (70 degrees) (Paragraph 123).
In regards to claim 3, Scorcioni teaches the first temperature (70-71 degrees) is lower than a temperature at the sleep surface at a time of receipt of the indication that the user is asleep (72 degrees) on the sleep surface (Paragraph 123)
In regards to claim 4, Scorcioni teaches the indication that the user is asleep on the sleep surface is based on information from biometric sensors (Paragraphs 42, 94).
In regards to claim 5, Scorcioni teaches determining sleep stages of the user through processing of information from the biometric sensors (Paragraphs 164-166).
In regards to claim 6, Scorcioni teaches the thermal system being adaptable to the different stages of the users sleep period (Paragraphs 164, 165), further enabling a period (first)  period of time ending/concluding at a time the determined sleep stage of the user is a REM-dominant stage.
In regards to claim 12, Scorcioni teaches  setting the portion of the sleep surface to a third temperature (72 degrees) prior to a time the user is expected to sleep on the sleep surface, wherein the third temperature was greater than the first temperature (70 degrees) (Figure 6D (55)).
In regards to claim 13, Scorcioni teaches the portion of the sleep surface is set to the first temperature by heating or cooling the sleep surface (Paragraphs 32, 34).
In regards to claim 14, Scorcioni teaches the heating or cooling of the sleep surface being performed using a thermoelectric device (Paragraphs 36, 39).
In regards to claim 15, Scorcioni  teaches the portion of the sleep surface to a fourth temperature at a time the user is asleep, wherein the portion of the sleep surface is set to the fourth temperature a predetermined time before the user is expected to be awake (Paragraph 168; Figure 6C).

In regards to claim 17, Scorcioni teaches determining that a sleep stage of the user was not a lightest sleep stage immediately prior to awakening (Paragraph 175).  Furthermore, Scorcioni teaches in response to the determination, setting the predetermined time to an earlier time for subsequent sleep sessions, i.e. sleep cycle 50 may be generalized for a nonspecific user or for a class of users (e.g. based on age, general health, acute health condition, etc.), or may be adapted to a particular user. Furthermore, sleep cycle 50 may be varied over time, for example, in response to one or more users' feedback (e.g., provided by a user, collected historically, etc.), in real time (e.g., empirical measurement of sleep phases), in response to learning algorithms, in response to transitory conditions (seasons, weather, health conditions), or in response to other modifying factors (paragraph 119), further enabling setting the predetermined time to an earlier time for subsequent sleep sessions.
In regards to claim 18, Scorcioni teaches determining that a sleep stage of the user was not a lightest sleep stage immediately prior to awakening (Paragraph 175).  Furthermore, Scorcioni teaches in response to the determination setting the fourth temperature with a temperature higher than the fourth temperature for subsequent sleep sessions, i.e. sleep cycle 50 may be generalized for a nonspecific user or for a class of users (e.g. based on age, general health, acute health condition, etc.), or may be adapted to a particular user. Furthermore, sleep cycle 50 may be varied over time, for example, in response to one or more users' feedback (e.g., provided by a user, collected historically, etc.), in real time (e.g., empirical measurement of sleep phases), in response to learning algorithms, in response to transitory conditions (seasons, weather, health conditions), or in response to other modifying factors (paragraph 119), further enabling setting the fourth temperature with a temperature higher than the fourth temperature for subsequent sleep sessions.
In regards to claim 21, Scorcioni teaches a bed, comprising:  10an adjustable temperature sleep surface; a controller configured to command adjustment of temperature of the sleep surface based on information regarding a user of the sleep surface (Paragraphs 27,30); and biometric sensors coupled to the controller, wherein the controller is further configured to determine sleep stages of the 
In regards to claim 22, Scorcioni teaches the controller is configured to cease commanding adjustment of the temperature of the sleep surface to the first temperature after the user has completed a predetermined number of sleep cycles (Paragraphs 171, 172).
In regards to claim 26, Scorcioni teaches a thermoelectric device coupled to the controller, the thermoelectric device configured for heating or cooling air or fluid to be provided to the adjustable temperature sleep surface (Paragraphs 36, 39).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 teaches “determining an amount of time the user experienced slow wave sleep stages during the first period of time;  46Attorney Docket No.: 1595-002.101 for a subsequent sleep session, receiving a further indication that that the user is asleep on the sleep surface, and, after receiving the further indication that the user is asleep on the sleep surface, setting the portion of the sleep surface to a second temperature for the first period of time during the subsequent sleep session;  5determining an amount of time the user experienced slow wave sleep stages during the first period of time of the subsequent sleep session; determining that amount of time the user experienced slow wave sleep stages during the first period of time of the subsequent sleep session is longer than the amount of time the user experienced slow wave sleep stages during the first period of time; and  10in response to determining that the amount of time the user experienced slow wave sleep stages during the first period of time of the subsequent sleep session is longer than the amount of time the user experienced slow wave sleep stages during the first period of time, setting the portion of the sleep surface to the second temperature during the first period of time during further subsequent sleep sessions.”
During the filing date of the said invention, there was no prior art that taught the scope of claim 7, specifically “determining an amount of time the user experienced slow wave sleep stages during the first period of time of the subsequent sleep session; determining that amount of time the user experienced slow wave sleep stages during the first period of time of the subsequent sleep session is longer than the amount of time the user experienced slow wave sleep stages during the first period of time; and  10in response to determining that the amount of time the user experienced slow wave sleep stages during the first period of time of the subsequent sleep session is longer than the amount of time the user experienced slow wave sleep stages during the first period of time, setting the portion of the sleep surface to the second temperature during the first period of time during further subsequent sleep sessions.”
As a result of this, the examiner acknowledges the applicant’s disclosure as unique/ novel in comparison to the closest prior art available during the time of the filing date of the invention.

Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 teaches “the first temperature is based on a stored first value indicating the first temperature, and further comprising: storing an indication of amount of time for which the user is in a slow wave sleep stage during the first period of time; subsequently setting the portion of the sleep surface to a different temperature, for at least 20a second period of time; determining that an amount of time the user is in a slow wave sleep stage in the second period of time with the sleep surface set to the different temperature is greater than the amount of time the user is in the slow wave sleep stage during the first period of time; and  47Attorney Docket No.: 1595-002.101 in response to the determination regarding the amounts of time the user is in the slow wave sleep stage, setting the first value to a value reflecting the different temperature.  During the filing date of the said invention, there was no prior art that taught the scope of claim 8.
Furthermore, claims 9-11 are dependent on claim 8 and as a result as claims 9-11 are objected for the same rationale as claim 8 above.


Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
“for a subsequent sleep session, setting the portion of the sleep surface to a different temperature instead of the fourth temperature at the predetermined time before the user is expected to awake from the subsequent sleep session; determining that the user awakes closer to the expected wake time for the subsequent sleep session than for the prior sleep session; and  20in response to the determination, setting the portion of the sleep surface to the different temperature at the predetermined times before the user is expected to awake for further subsequent sleep sessions.”
The closest prior art during the filing date Scorcioni (US 20160136385 A1), teaches a learning system or neural network that adjust the timing and temperature of the sleeping system to adjust accordingly based on the user data feedback, however Scorcioni’s teaching is not specific as to how this embodiment is executed and how specific does the feedback adjust its temperatures and sleep stage periods according to the user quite like the applicant’s disclosure above, and as a result the examiner acknowledges applicant’s disclosure as unique to the prior art mentioned above.

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 discloses “for a subsequent sleep session. setting the portion of the sleep surface to the fourth temperature at a time different than the predetermined time before the user is expected to awake from the subsequent sleep session; determining that the user awakes closer to the expected wake time for the subsequent 5sleep session than for the prior sleep session; and in response to the determination, setting the portion of the sleep surface to the fourth temperature at the time different than the predetermined time before the user is expected to awake for further subsequent sleep sessions.”
The closest prior art during the filing date Scorcioni (US 20160136385 A1), teaches a learning system or neural network that adjust the timing and temperature of the sleeping system to adjust accordingly based on the user data feedback, however Scorcioni’s teaching is not specific as to how this embodiment is executed and how specific does the feedback adjust its temperatures and sleep stage periods according to the user quite like the applicant’s disclosure above, and as a result the examiner acknowledges applicant’s disclosure as unique to the prior art mentioned above.

Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 discloses “to determine the amount of time during which the user experienced slow wave sleep stages during the predetermined number of sleep cycles, 50Attorney Docket No.: 1595-002.101 to command the temperature of the sleep surface during the predetermined number of sleep cycles for a subsequent sleep session to a temperature different than the first temperature, to determine the amount of time during which the user experienced slow wave sleep stages during the predetermined number of sleep cycles with the sleep surface temperature 5different than the first temperature, and to change a value for the first temperature to the temperature different than the first temperature if the user experienced a longer period of time in slow wave sleep stages during the predetermined number of sleep cycles with the temperature different than the first temperature.”
The closest prior art during the filing date Scorcioni (US 20160136385 A1), teaches a learning system or neural network that adjust the timing and temperature of the sleeping system to adjust accordingly based on the user data feedback, however Scorcioni’s teaching is not specific as to how this embodiment is executed and how specific does the feedback adjust its temperatures and sleep stage periods according to the user quite like the applicant’s disclosure above, and as a result the examiner acknowledges applicant’s disclosure as unique to the prior art mentioned above.

Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24 teaches “the controller is configured:  10to determine the amount of time during which the user experienced slow wave sleep stages during the predetermined number of sleep cycles, to receive from a remote server a temperature value different than the first temperature, to command the temperature of the sleep surface during the predetermined number of sleep cycles for a subsequent sleep session to the temperature different than the first temperature, 15to determine the amount of time during which the user experienced slow wave sleep stages during the predetermined number of sleep cycles with the sleep surface temperature different than the first temperature, to provide information of the amounts of time to the remote server; and to receive a new value for use as the first temperature from the remote server.”
The closest prior art during the filing date Scorcioni (US 20160136385 A1), teaches a learning system or neural network that adjust the timing and temperature of the sleeping system to adjust accordingly based on the user data feedback, however Scorcioni’s teaching is not specific as to how this embodiment is executed and how specific does the feedback adjust its temperatures and sleep stage periods according to the user quite like the applicant’s disclosure above, and as a result the examiner acknowledges applicant’s disclosure as unique to the prior art mentioned above.

Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 teaches “the controller is configured to, iteratively: determine a period of time during which the user experienced slow wave sleep stages, 51Attorney Docket No.: 1595-002.101 command the temperature of the sleep surface during the predetermined number of sleep cycles for at least one subsequent sleep session to a temperature different than the first temperature, determine if the user experienced a longer period of time at slow wave sleep stages 5during the at least one subsequent sleep session with the sleep surface temperature different than the first temperature, and change a value for the first temperature to the temperature different than the first temperature if the user experienced a longer period of time in slow wave sleep stages during the at least one subsequent sleep session with the temperature different than the first temperature.”
The closest prior art during the filing date Scorcioni (US 20160136385 A1), teaches a learning system or neural network that adjust the timing and temperature of the sleeping system to adjust accordingly based on the user data feedback, however Scorcioni’s teaching is not specific as to how this embodiment is executed and how specific does the feedback adjust its temperatures and sleep stage periods according to the user quite like the applicant’s disclosure above, and as a result the examiner acknowledges applicant’s disclosure as unique to the prior art mentioned above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                                                                                                                                                                                        
/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685